200 S.W.3d 114 (2006)
James HAMMELMAN, Appellant,
v.
WINTERGREEN DEVELOPMENT, Respondent.
No. ED 87126.
Missouri Court of Appeals, Eastern District, Division One.
June 20, 2006.
Motion for Rehearing and/or Transfer Denied July 26, 2006.
Application for Transfer Denied September 26, 2006.
Jim Hammelman, St. Louis, MO, pro se.
Raymond H. Dickhaner, Hillsboro, MO, for respondent.
Before MARY K. HOFF, P.J. and CLIFFORD H. AHRENS, J. and PATRICIA L. COHEN, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 26, 2006.

ORDER
PER CURIAM.
James Hammelman (Hammelman) appeals from the trial court's grant of summary judgment in favor of Wintergreen Development (Wintergreen) in Hammelman's action for damages in connection with a real estate sales contract.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting *115 forth the reasons for our decision. Judgment affirmed in accordance with 84.16(b).